After a continuance, the opinion of the Court was drawn up by
Weston C. J.
This is an action of debt on a judgment of tbe Supreme Court of Judicature of the British Province of New-Brunswick, rendered in 1818 ; with a profert of an exemplification of the judgment, which forms the basis of the action. The *168defendant has pleaded the general issue, and filed a brief statement, relying upon the statute of limitations.
Whatever objection may be made to the conclusive character of the judgment, by the practice and course of decisions in this country, there can be no question, but the judgment is grima facie evidence of the debt, sought to be recovered. No evidence or suggestion, impeaching the original validity of the judgment, has been offered by the defendant. Whether barred or not, therefore, must depend upon the statute of limitations. If it is an action of debt, grounded upon any lending or contract, without specialty, it is within the statute, unless^excluded from its operation, by an exception, which will be noticed hereafter. The statute does not apply to all actions of debt, without specialty, but to such as are grounded upon any lending or contract. Our statute does in this respect conform to the English statute of the twentieth of Charles the second. And the English statute has been construed to apply to a lending or contract, actually and expressly made, and not to contracts, raised by implication of law. Hodsden v. Harridge, 2 Saunders, 64. The generality of the limitation was there held to be qualified by the words, “ grounded upon any lending or contract,” to the exclusion of such, as the law might raise or imply.
The obligation of a debt on judgment, does not arise from any express contract, made by the party, charged by it. Judicium redditur in imitum. Upon a refined and artificial view of the obligations, imposed by law upon every individual, they may be resolved into a contract, which he makes with society to obey the laws, by which he is protected. And the force of legal obligation, has, by some elementary writers, been attempted to be strengthened upon this principle. 3 Bl. Com. 160. But contracts of this description are not barred by this part of the statute; otherwise the qualifying words would be without effect or operation; for all actions of debt are founded upon contracts, expressed or implied, in this broad sense of the term. Upon this view of the statute, which in Pennsylvania corresponds with our own, the Supreme Court of that State, in Richards v. Bickley, 13 Serg. & Rawle, 395, were of opinion, that debt on a foreign judgment was not barred by the statute, at least unless it appeared to be based upon a lending or contract, without specialty. And as the foreign judg*169ment was there rendered upon a specialty, it was held not to be a case within the statute.
It was understood for some time, that debt could not bo brought upon a foreign judgment; and that assumpsit alone was the proper remedy. Thus Butter J., in Walker v. Witter, Douglas 1, says, “ that we meet with rio instance in the books of an action of debt, brought on a foreign judgment.” That was the first instance in which the action had been sustained. And the bar may attach, when that form of action is resorted to, when it would not attach upon an action of debt. Some of the cases may be reconciled with each other, upon this distinction.
We are satisfied, that if we look to the judgment alone, as the basis of the action, without regard to the consideration, upon which it is founded, the obligation thence arising is not a debt, grounded upon any lending or contract, within the meaning of the statute. And if we look to the consideration of the judgment, we find it founded upon an express contract, but upon one excepted from the operation of the statute, being rendered upon a note in writing, for the payment of money, attested by a witness. The default is accordingly to stand; and judgment is to be rendered thereon.